Exhibit POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENT: That the undersigned officers and directors of SunPower Corporation do hereby constitute and appoint Thomas H. Werner, Dennis V. Arriola, and Bruce R. Ledesma, and each of them, the lawful attorney and agent or attorneys and agents with power and authority to do any and all acts and things and to execute any and all instruments which said attorneys and agents, or either of them, determine may be necessary or advisable or required to enable SunPower Corporation to comply with the Securities and Exchange Act of 1934, as amended, and any rules or regulations or requirements of the Securities and Exchange Commission in connection with its annual report on Form10-K for the fiscal year ended December 28, 2008 (the “Report”). Without limiting the generality of the foregoing power and authority, the powers granted include the power and authority to sign the names of the undersigned officers and directors in the capacities indicated below to the Report or amendments or supplements thereto, and each of the undersigned hereby ratifies and confirms all that said attorneys and agents, or either of them, shall do or cause to be done by virtue hereof. This Power of Attorney may be signed in several counterparts. IN WITNESS WHEREOF, each of the undersigned has executed this Power of Attorney as of the date indicated opposite the name. Signature Title Date /s/Thomas H.Werner Chief Executive Officer and Director February 23, 2009 Thomas H. Werner (Principal Executive Officer) /s/ Dennis V Arriola Senior Vice President and Chief Financial Officer February 24, 2009 Dennis V. Arriola (Principal Financial and Accounting Officer) /s/T.J. Rodgers Chairman of the Board of Directors February 24, 2009 T.J. Rodgers /s/W. Steve Albrect Director February 20, 2009 W. Steve Albrecht /s/Betsy S. Atkins Director February 20, 2009 Betsy S. Atkins /s/Uwe-Ernst Bufe Director February 22, 2009 Uwe-Ernst Bufe /s/Thomas R. McDaniel Director February 20, 2009 Thomas R. McDaniel /s/Patrick Wood Director February 22, 2009 Patrick Wood
